Citation Nr: 1000060	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-37 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from January 1961 to December 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Seattle, Washington.  

Procedural history

The Veteran's claim for service connection for a low back 
condition was denied in the February 2006 rating decision.  
The Veteran expressed disagreement with that decision in 
March 2006.  The RO's findings were confirmed in an October 
2006 statement of the case (SOC).  An appeal was perfected 
with the submission of the Veteran's substantive appeal (VA 
Form 9) in December 2006.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in June 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

After the June 2009 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board concludes that the issue of service connection for 
a low back condition is not ripe for appeal.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The Veteran has provided proof of several diagnosed 
low back conditions, to include degenerative joint disease, 
spinal stenosis, facet arthropy and lumbosacral strain.  The 
Veteran asserts he was a paratrooper in service, and that he 
initially injured his back during a jump in October 1963.  
The Veteran's service treatment records do provide 
corroboration that this event occurred and resulted in a 
severe paravertebral muscle sprain over the lumbosacral area.  
Specifically, an October 1963 physical profile record 
reflects that the Veteran had a PUHLES rating of "3" for 
lower extremities, to include back musculature and lower 
spine, which indicates the presence of a low back condition 
adversely affecting the Veteran's ability to perform in the 
military.  The Board concludes that an examination to 
determine if the Veteran's currently diagnosed low back 
condition was at least as likely as not caused or aggravated 
by this event is warranted. 

Additionally, the Board observes that the Veteran has been 
receiving treatment from VA and private physicians on an 
ongoing basis.  The records on file reflect treatment only 
through August 24, 2007 from VA Medical Center (VAMC) in 
Vancouver, Washington and through January 8, 2008 from Kaiser 
Permanente in Vancouver, Washington.  To ensure a complete 
record, all subsequent records of treatment must be 
considered.  Therefore, those records must be obtained for 
the file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to a sign release form 
so that VA can request his medical records 
from Kaiser Permanente in Vancouver, 
Washington from January 8, 2008 to the 
present.  All requests and response, 
positive and negative, should be 
associated with the claims file.  If the 
request for records is not successful, 
notify the Veteran of that fact and 
provide him an opportunity to obtain the 
records and submit them.

2.  Obtain treatment records pertaining to 
the Veteran's low back condition from the 
Vancouver, Washington VAMC from August 24, 
2007 to the present and associate them 
with the claims folder.

3.  After obtaining the above evidence, to 
the extent available, schedule the Veteran 
for VA examination to determine (1) the 
diagnosis of any low back condition(s) 
which may be present, and (2) whether any 
such back condition is at least as likely 
as not etiologically related to the his 
service, with express consideration of the 
October 1963 low back injury.  The 
examiner should consider the Veteran's 
complete medical history, to include all 
post-service back injuries.  All indicated 
studies should be conducted, and the 
results reviewed before the final opinion.  
The claims folder and a copy of this 
Remand must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If claim remains denied, a 
supplemental statement of the case (SSOC) 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


